                                                              United States Bankruptcy Court
                                                              Western District of New York
In re:                                                                                                                 Case No. 17-21156-PRW
Bernice Roots                                                                                                          Chapter 13
       Debtor
                                                     CERTIFICATE OF NOTICE
District/off: 0209-2                                                  User: admin                                                                 Page 1 of 1
Date Rcvd: Apr 08, 2021                                               Form ID: pdforder                                                          Total Noticed: 2
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Apr 10, 2021:
Recip ID                 Recipient Name and Address
db                     + Bernice Roots, 570 Smith Street, Rochester, NY 14608-1530

TOTAL: 1

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                 Notice Type: Email Address                                     Date/Time                 Recipient Name and Address
smg                    + Email/Text: ustpregion02.ro.ecf@usdoj.gov
                                                                                        Apr 08 2021 18:33:00      Office of the U.S. Trustee, 100 State Street, Room
                                                                                                                  6090, Rochester, NY 14614-1321

TOTAL: 1


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
NONE


                                                      NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Apr 10, 2021                                            Signature:           /s/Joseph Speetjens




                                  CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on April 8, 2021 at the address(es) listed below:
Name                               Email Address
George M. Reiber
                                   trustee13@roch13.com greiber@roch13.com

Ronald S. Goldman
                                   on behalf of Debtor Bernice Roots rosgol@yahoo.com


TOTAL: 2
    81,7('67$7(6%$1.5837&<&2857
    :(67(51',675,&72)1(:<25.
    52&+(67(5',9,6,21
    BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB

    ,QUH                                                         25'(5',60,66,1*&$6(
                                                                 &DVH1R35:
                                                                 &KDSWHU
    %HUQLFH5RRWV

                            'HEWRU     
    BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB

    7KHDERYH'HEWRUKDYLQJIDLOHGWRPDNHSODQSD\PHQWVSXUVXDQWWRWKHFRQILUPHGSODQDV
    DSSHDUVIURPWKHVZRUQVWDWHPHQWRIWKH7UXVWHHDQGGXHQRWLFHKDYLQJEHHQJLYHQWRVDLG
    'HEWRUDQGWKH'HEWRU¶VDWWRUQH\DQGQRRQHKDYLQJDSSHDUHGLQRSSRVLWLRQWKHUHWR

    1RZRQPRWLRQRI*HRUJH05HLEHU7UXVWHHLWLV

    25'(5('WKDWWKHSHWLWLRQILOHGXQGHU&KDSWHURIWKH%DQNUXSWF\&RGHRQ2FWREHU
    EHGLVPLVVHGSXUVXDQWWR86& F  IRUXQUHDVRQDEOHGHOD\SUHMXGLFLDOWR
    FUHGLWRUVDQG F  IRUPDWHULDOGHIDXOWE\WKH'HEWRUZLWKUHVSHFWWRWKHWHUPVRIWKH
    FRQILUPHGSODQDQGLWLVIXUWKHU

    25'(5('WKDWWKH&RXUWUHWDLQVMXULVGLFWLRQWRUHFHLYHDQGSDVVXSRQWKHILQDOUHSRUWRIWKH
    7UXVWHHDQGWRPDNHVXFKIXUWKHURUGHUVZLWKUHVSHFWWRIHHVDVPD\EHQHFHVVDU\DQGLWLVIXUWKHU

    25'(5('WKDWWKH7UXVWHHVKDOOWDNHDOOQHFHVVDU\VWHSVWRFORVHWKLVFDVHDQGLWLVIXUWKHU

25'(5('WKDWDOOFUHGLWRUVRIWKLVSURFHHGLQJEHDQGWKH\KHUHE\DUHQRWLILHGRIWKHGLVPLVVDO
RIVDLGSHWLWLRQDQGWKDWWKH7UXVWHHVKDOOJLYHZULWWHQQRWLFHRIWKHGLVPLVVDOWRDOOFUHGLWRUV
'$7('$SULO                                     
                                               BBBBBBBBBBBBBBBBBBVBBBBBBBBBBBBBBBBBB
              5RFKHVWHU1HZ<RUN        +213$8/5:$55(1
                                           8QLWHG6WDWHV%DQNUXSWF\-XGJH
